 AO 442 (Rev. 01/09) Arrest Warrant                                                                AGENCY: DEA


                                            UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Eastern District of Tennessee


                      United States of America
                                   V.                                  )
                                                                       )
                                                                       )
                                                                               Case No.    2:19-CR-     qh       SEALED
                                                                       )
                      LAUREN KATE SMITH                                                               RECEIVED BY: µA.')(.
                                                                       )
                                Defendant
                                                                                            DATE : ' - ' 9'. d'Ol"\           TIME : ':,•.co_

                                                       ARREST WARRANT                                 U.S. MARSHAL E/TN
                                                                                                       GREENEVILLE, TN
To:        Any authorized law enforcement officer


           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)          LAUREN KATE SMITH
                                    - - - - - - - - - - - - - - - - - - -- -- - - - -- - -- - - - -
who is accused of an offense or violation based on the following document filed with the comi:

~ Indictment                0    Superseding Indictment       0 Information      0 Superseding Information               O Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition        0 Violation Notice           O Order of the Court

This offense is briefly described as follows:

  Conspiracy to distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its·isomers, a Schedule II
  controlled substance (21 U.S.C. § 846 and 841(a)(1), (b)(1)(A))




Date:


City ·and state:        Greeneville, Tennessee                                            JOHN L. MEDEARIS, CLERK
                                                                                               Printed name and title


                                                                    Return

          This warrant was received on (date) - - - - - - - ' and the person was arrested on (date)
at (city and state)    wb i\: f;.c, I(~     (yJ\
                                                                                                                         I   /4s /20 z     V



Date:   iii zIzt                                                                                               -
                                                                                            Arresting officer's signature


                                                                             6                 Printed name an'd title



        ~o*       \oC\:L77o~
        Case 2:19-cr-00096-JRG-CRW                        Document 254 Filed 01/28/20
                                                                             \ q '""\-\-- - 0Page   1 of -1
                                                                                              ' - \ o-          PageID
                                                                                                          ~..-)._2J(o    #: 355
                                                                                                                      - 2_
